Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Collins on 7/13/22 and via written communication on 7/15/22.

The application has been amended as follows: 
1.	(Currently Amended) A hybridized image sensor, comprising:
a first die having a first surface, a first plurality of conductive bumps fabricated directly on the first surface, and a first interlocking feature fabricated directly on the first surface; and
a second die having a second surface, a second plurality of conductive bumps fabricated  directly on the second surface, and second interlocking features fabricated directly on the second surface, wherein the first surface of the first die is facing the second surface of the second die and wherein the first plurality of conductive bumps are vertically aligned to contact the corresponding second plurality of conductive bumps, wherein the first interlocking feature interlock with the second interlocking features, wherein the first plurality of conductive bumps and the second plurality of conductive bumps consist of materials metallurgically bondable at room temperature, wherein a combined height of the first plurality of conductive bumps and second plurality of conductive bumps is less than or equal to at least one of the first interlocking feature and the second interlocking feature;
wherein at least one of the first plurality of conductive bumps and the second plurality of conductive bumps are deformed in response to an application of the compressive force between the first die and the second die to metallurgically bond the first plurality of conductive bumps to the corresponding second plurality of conductive bumps, and wherein the deformation of at least one of the first plurality of conductive bumps and the second plurality of conductive bumps is limited by a height of at least one of the first interlocking feature and the second interlocking feature.

2.	(Cancelled) 
6.	(Currently Amended) A hybridized image sensor comprising: 
a first die having a first surface, a first plurality of conductive bumps fabricated directly on the first surface, and a first interlocking feature fabricated directly on the first surface; and
a second die having a second surface, a second plurality of conductive bumps fabricated  directly on the second surface, and second interlocking features fabricated directly on the second surface, wherein the first surface of the first die is facing the second surface of the second die and wherein the first plurality of conductive bumps are vertically aligned to contact the corresponding second plurality of conductive bumps, wherein the first interlocking features are positioned on both sides of and interlock with the second interlocking features, wherein the first plurality of conductive bumps and the second plurality of conductive bumps consist of materials metallurgically bondable at room temperature
wherein at least one of the first plurality of conductive bumps and the second plurality of conductive bumps are deformed in response to an application of the compressive force between the first die and the second die to metallurgically bond the first plurality of conductive bumps to the corresponding second plurality of conductive bumps, and wherein the deformation of at least one of the first plurality of conductive bumps and the second plurality of conductive bumps is limited by a height of at least one of the first interlocking feature and the second interlocking feature, wherein one of the first die and the second die is a photon detector die and one of the first die and the second die is a read-out integrated circuit (ROIC) die.  
25.	(New) A hybridized image sensor comprising:
a first die having a first surface, a first plurality of conductive bumps fabricated directly on the first surface, and a first interlocking feature fabricated directly on the first surface; and
a second die having a second surface, a second plurality of conductive bumps fabricated  directly on the second surface, and second interlocking features fabricated directly on the second surface, wherein the first surface of the first die is facing the second surface of the second die and wherein the first plurality of conductive bumps are vertically aligned to contact the corresponding second plurality of conductive bumps, wherein the second interlocking features are positioned on both sides of and interlock with the first interlocking features, wherein the first plurality of conductive bumps and the second plurality of conductive bumps consist of materials metallurgically bondable at room temperature
wherein at least one of the first plurality of conductive bumps and the second plurality of conductive bumps are deformed in response to an application of the compressive force between the first die and the second die to metallurgically bond the first plurality of conductive bumps to the corresponding second plurality of conductive bumps, and wherein the deformation of at least one of the first plurality of conductive bumps and the second plurality of conductive bumps is limited by a height of at least one of the first interlocking feature and the second interlocking feature, wherein one of the first die and the second die is a photon detector die and one of the first die and the second die is a read-out integrated circuit (ROIC) die.

Reasons for Allowance
Claims 1, 6-10, 13-18, and 22-25 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 6 and 25, specifically the first and second conductive bumps consisting of materials metallurgically bondable at room temperature in conjunction with first and second interlocking features on an ROIC die/photon detector die wherein one of the interlocking features surrounds the other interlocking feature or the deformation of at least one of the first plurality of conductive bumps and the second plurality of conductive bumps is limited by a height of at least one of the first interlocking feature and the second interlocking feature.  Newly prior art reference 2020/0411463 teaches the room temperature bonding but due to the nature of the bonding cannot be combined with the previous cited references to teach the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814